Citation Nr: 0937856	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
April 1973 and from October 1974 to October 1978.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and August 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In August 2009, the Veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claims at issue, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the previous notice letter sent by the RO to the 
Veteran in March 2006 is not fully sufficient.  In this 
regard, the Board sees the Veteran was provided with 
sufficient notice for his service connection for PTSD claim.  
However, despite his explicit claim for service connection 
for PTSD, the Veteran has also been diagnosed with a variety 
of mental disorders - schizoaffective disorder, anxiety-
related disorders, and alcohol abuse (in remission).  See VA 
psychological examination dated in March 2009; VA treatment 
records dated from 2006 to 2007; and Social Security 
Administration (SSA) disability records dated in 1994.  Thus, 
there is some indication that the Veteran's symptoms arise 
from a psychiatric disorder other than PTSD.  

As such, the Board will also consider whether service 
connection is warranted for any other acquired psychiatric 
disorder aside from PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  In the present case, the Board cannot limit its 
analysis of the Veteran's claim solely to PTSD.  That is, his 
PTSD claim potentially encompasses psychiatric conditions 
other than PTSD that are reasonably raised by the record.  
Therefore, the Board must remand the Veteran's acquired 
psychiatric disorder claim so that the RO may provide the 
Veteran with appropriate VCAA notice, which addresses service 
connection for an acquired psychiatric disorder (other than 
PTSD).   

Second, the Veteran's VA treatment records appear to be 
incomplete.  He has submitted fragmented records from 2006 
and 2007, but he also stated at the hearing that he was 
diagnosed with PTSD in 2009 at the VA Medical Center (VAMC) 
in Tuscaloosa, Alabama.  See videoconference testimony at 
page 4.  Therefore, all VA treatment records for the Veteran 
from 2006 to the present should be obtained.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Third, there is no indication the RO attempted to obtain 
service treatment records (STRs) for either of the two 
periods of service from April 1969 to April 1973 and from 
October 1974 to October 1978.  These records may be relevant 
to the Veteran's acquired psychiatric disorder claim as the 
Veteran has alleged he experienced heavy alcohol use during 
service, especially in the 1970s.  See June 1994 VA mental 
disorder examination.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Specifically, VA is required to obtain the 
Veteran's STRs or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  The 
standard for the VA is very high.  On remand, it is essential 
for the RO (AMC) to make every effort to obtain the Veteran's 
STRs at the National Personnel Records Center (NPRC) or at 
other appropriate locations.  If no records are available, a 
negative reply to that effect is required.    

Fourth, the Veteran must be scheduled for a VA examination by 
a VA psychiatrist to obtain a medical opinion concerning the 
etiology of any current psychiatric disorder to include PTSD 
on the basis of in-service incurrence.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, as to the 
PTSD issue, a VA psychiatrist is required to make this 
determination because although the March 2009 VA 
psychological examiner concluded the Veteran did not have 
PTSD, the Veteran has also credibly stated that recent VA 
medical personnel in 2009 have diagnosed him with PTSD.  See 
videoconference testimony at page 4.  As such, there is 
contrasting evidence as to whether the Veteran has PTSD.  As 
to the acquired psychiatric disorder issue, the Veteran 
credibly states he has been treated post-service for mental 
health problems since 1988.  See VA inpatient summary from 
February 1994 to April 1994.  Diagnoses include 
schizoaffective disorder, anxiety-related disorders, and 
alcohol abuse.  In fact, he has credibly asserted alcohol 
abuse since the 1970s.  See June 1994 VA mental disorder 
examination.  The recent March 2009 VA psychological examiner 
diagnosed the Veteran with schizoaffective disorder, but 
failed to provide an opinion as to its etiology.  In any 
event, STRs were not even in the claims folder for that 
examiner to review.  As noted above, the United States Court 
of Appeals for Veterans Claims (Court) has held that claims 
for service connection for PTSD encompass all psychiatric 
disabilities raised by the evidence or the record.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, what is 
required here is for a VA psychiatrist to address the 
etiology of all his recently diagnosed psychiatric 
disabilities, to include PTSD.  

Fifth, a review of the claims folder reveals that the VA has 
not performed a recent aid and attendance or housebound 
examination.  The last VA examinations of this nature were 
performed in January and May 2005, over four years ago.  A 
more current VA aid and attendance and housebound examination 
is required to adequately determine the impact of his 
disabilities on the Veteran's ability to take care of 
himself.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a).  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The 
Board emphasizes that since special monthly pension claims 
are predicated on the severity of a Veteran's currently 
service-connected and nonservice-connected disabilities, they 
are treated similarly to claims for an increased rating, such 
that they require current medical evidence.  See 38 U.S.C.A. 
§ 1502(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.351(b), (c).

Sixth, after careful review of the claims file, the Board was 
able to identify that the most recent Statements of the Case 
(SOCs) were issued in August 2006 and June 2008.  Additional 
relevant medical evidence, including a March 2009 VA 
examination, has been associated with the claims folder, 
subsequent to these SOCs.  In the absence of a more current 
Supplemental Statement of the Case (SSOC), the record does 
not demonstrate that such additional evidence has first been 
considered by the by the RO, the agency of original 
jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 20.1304 (2008), 
pertinent evidence received by the Board necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a SSOC prior to a Board decision unless there 
has been a waiver of such referral.  The Veteran has not 
submitted any such waiver.  Therefore, a remand is required 
on this basis as well.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate his 
service connection claim for an 
acquired psychiatric disorder claim 
(other than PTSD).  This letter must 
advise the Veteran of what information 
or evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  

2.	Obtain the records of any medical 
treatment for the Veteran since January 
2006 from the VAMCs in Birmingham and 
Tuscaloosa, Alabama.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Contact the NPRC or any other 
appropriate locations and attempt to 
secure the Veteran's STRs for his two 
periods of service from April 1969 to 
April 1973 and from October 1974 to 
October 1978.  If no STRs are 
available, a response to that effect is 
required and should be documented in 
the file.

4.	Schedule the Veteran for a VA 
psychiatric examination by a 
psychiatrist to determine the nature 
and etiology of any PTSD or other 
psychiatric disorder present.  This 
examination must be by a psychiatrist 
since the other evidence of record is 
inconclusive.  Advise the Veteran that 
failure to report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Does the Veteran have PTSD?  

(B)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to his 
previously confirmed combat-
related mortar and rocket 
attacks at Da Nang Airbase in 
Vietnam?  

(C)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least likely as 
not (50 percent or more 
probable) that the disorder(s) 
is related to his military 
service?  In making this 
determination, please address 
any currently diagnosed 
disorders such as 
schizoaffective disorder, 
anxiety-related disorders, or 
alcohol abuse (in remission).  
See VA psychological examination 
dated in March 2009; VA 
treatment records dated from 
2006 to 2007; and SSA disability 
records dated in 1994.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

5.	Then arrange for the Veteran to be 
scheduled for a VA aid and attendance 
examination to determine if the Veteran 
meets the requirements for special 
monthly pension based on the need for 
regular aid and attendance of another 
person.  The Veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The claims folder must 
be made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

Specifically, the examiner is asked to 
address the following:

(A)	Is the Veteran "bedridden" 
such that he has to remain in 
bed due to his various 
disabilities?

(B)	Discuss the impact of the 
Veteran's various  disabilities 
on his ability to care for 
hygiene, dressing himself, 
feeding himself, adjusting 
appliances due to his 
disability, attending to the 
wants of nature, and protecting 
himself from the hazards or 
dangers incident to his daily 
environment due to physical or 
mental incapacity.  

(C)	Does the Veteran require the 
regular aid and attendance of 
another due to his disabilities?  
That is, the report should 
discuss the extent to which the 
Veteran requires the regular aid 
and attendance of another person 
due to inability to meet such 
needs or protect himself as a 
result of his disabilities.  

(D)	Is the Veteran "permanently 
housebound" such that he is 
substantially confined to his 
home or immediate premises?  

If the examiner is unable to provide the 
requested opinions, the examination 
report should so state. 

6.	After completing the above development, 
the RO should readjudicate the claims 
on appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his representative with a 
SSOC and afford the applicable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

